Citation Nr: 1100540	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  10-37 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The appellant has no recognized periods of military service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2009 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002.  In 
order to qualify for the benefit, there must be affirmative 
evidence that the claimant is a "veteran" for the purpose of 
benefits administered by VA, which requires that the claimant 
have qualifying military service.  

Section 1002(d) provides that a person is eligible for the 
payment if he or she had qualifying service, defined as service 
before July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces; and was discharged or released from service 
under conditions other than dishonorable.  

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD-214, Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from the 
appropriate service department under the following conditions:  
(1) the evidence is a document issued by the service department; 
(2) the document contains needed information as to length, time, 
and character of service; and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  

Regarding the period of recognized service, the Board notes that 
there is an apparent conflict between 38 C.F.R. § 3.41, which 
states that, for Philippine service, "the period of active 
service will be from the date certified by the Armed Forces" and 
38 C.F.R. § 3.203(a), which provides that a claimant may show 
service by submitting certain documents "without verification 
from the appropriate service department."  The Court has found, 
however, that VA may accept U.S. service department documents or 
seek certification of service, but once certification is 
received, VA is bound by that certification.  See Palor v. 
Nicholson, 21 Vet. App. 235 (2007), reconsideration of 21 Vet. 
App. 202 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Capellan v. Peake, 539 F.3d 
1373 (2008), found that VA must ensure that service department 
certifications as to whether an individual served in the U.S. 
Armed Forces are based on all available evidence, including any 
evidence of service that a claimant submits to VA.  

In the present case, the RO obtained a September 2009 
certification from the National Personnel Records Center (NPRC) 
that the appellant had no qualifying service as a member of the 
Philippines Commonwealth Army or the recognized guerillas in the 
service of the U.S. Armed Forces.  Subsequent to that 
determination, however, the appellant submitted two additional 
documents, a January 2010 certification from the Office of the 
Adjutant General, Armed Forces of the Philippines, indicating 
military service from March 1944 to December 1945, and a March 
1946 Special Order issued by Headquarters, Sixth Provisional 
Station Complement, Philippine Army, indicating the appellant was 
discharged from service in April 1946.  

Following receipt of these documents, no additional certification 
of the appellant's service was requested from the NPRC.  Thus, 
the Board finds that, pursuant to Capellan, a remand is required 
to ensure that the recently submitted evidence is considered by 
the appropriate service department.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the appropriate U.S. service 
department and seek service department 
verification of the appellant's claimed 
service in the U.S. Armed Forces during and 
after World War II.  In connection with this 
request, provide the service department with 
copies of any relevant records in the claims 
file, including those submitted by the 
appellant subsequent to the September 2009 
request for certification.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the pending claim in 
light of any additional evidence added to the 
record.  If any benefit sought on appeal 
remains denied, the appellant should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



